Citation Nr: 0018723	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-10 592	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left thorax and lumbar spine affecting 
Muscle Groups XX and XXI, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran's active military service extended from May 1968 
to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The case was previously before the Board in June 1996 and 
October 1999, when it was remanded for further development.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

The veteran and his representative have asserted that the 
service-connected wounds have caused degenerative arthritic 
changes and disc disease in his spine.  The RO has not 
considered this claim.  The matter is referred to the RO for 
appropriate adjudication.  

The December 1999 VA X-rays disclosed a metallic fragment 
overlying the posterior axillary portion of the left second 
rib.  The examiner diagnosed a shrapnel injury to the left 
shoulder.  These factors indicate that there may be a 
retained foreign body in the shoulder girdle muscles.  
Service connection has not been established for a disability 
of the muscles of the shoulder girdle.  This matter is also 
referred to the RO for appropriate adjudication.  

The scars from the service-connected wounds have been rated 
separately and are not at issue in this appeal.  

The February 2000 supplemental statement of the case provided 
the veteran with the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected residuals of a shell fragment wound 
of the left thorax and lumbar spine, affecting Muscle Groups 
XX and XXI, is manifested by retained metallic foreign bodies 
in the erector spinae muscles of Muscle Group XX.  

3.  The service-connected residuals of shell fragment wounds 
of the lumbar spine, affecting Muscle Group XX does not 
result in more than a moderate injury of that muscle.  

4.  There are no retained metallic foreign bodies in the 
muscles of Muscle Group XXI.  

5.  The service-connected residuals of a shell fragment wound 
of the left thorax, affecting Muscle Group XXI, does not 
result in more than a slight injury of that muscle.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for the service-
connected residuals of shell fragment wounds of the left 
thorax and lumbar spine, affecting Muscle Groups XX and XXI, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Codes 5320, 5221 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Muscle Group XX functions in postural support of body; 
extension and lateral movements of spine.  It includes the 
spinal muscles: Sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions) muscle group.  
Injuries are rated as follows:  
Cervical and thoracic region:
Severe.........................................................        40
Moderately Severe...........................................        
20
Moderate......................................................
.....        10
Slight..................................................
..............          0
Lumbar region:
Severe.........................................................        60
Moderately Severe...........................................        
40
Moderate......................................................
.....        20
Slight..................................................
..............          0

38 C.F.R. Part 4, Code 5320 (1999).  

Muscle Group XXI functions in respiration and includes the 
muscles of respiration in the thoracic muscle group.  
Injuries are rated as follows:  
Severe or Moderately 
Severe...............................	        20
Moderate......................................................
.....        10
Slight..................................................
..............          0
38 C.F.R. Part 4, Code 5321 (1999).  

Prior to July 3, 1997, muscle injuries were rated as follows:  

A slight (insignificant) disability of muscles has the 
following attributes:  

Type of injury: Simple wound of muscle without 
debridement, infection or effects of laceration;  

History and complaint: Service department record of 
wound of slight severity or relatively brief 
treatment and return to duty: healing with good 
functional results; no consistent complaint of 
cardinal symptoms of muscle injury or painful 
residuals; 

Objective findings: Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of 
impaired tonus; no significant impairment of 
function and no retained metallic fragments.  
38 C.F.R. § 4.56(a) (1996).  

A moderate disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep 
penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree; absence of explosive effect of high 
velocity missile and of residuals of debridement or 
of prolonged infection;  

History and complaint: Service department record or 
other sufficient evidence of hospitalization in 
service for treatment of wound.  Record in the file 
of consistent complaint on record from first 
examination forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles;  

Objective findings: Entrance and (if present) exit 
scars linear or relatively small and so situated as 
to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue 
in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  
38 C.F.R. § 4.56(b) (1996).  

A moderately severe disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep 
penetrating wound by high velocity missile of small 
size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization;

History and complaint: Service department record or 
other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of 
wound of severe grade; record in the file of 
consistent complaint of cardinal symptoms of muscle 
wounds; evidence of unemployability because of 
inability to keep up with work requirements is to 
be considered, if present;  

Objective findings: Entrance and (if present) exit 
scars relatively large and so situated as to 
indicate track of missile through important muscle 
groups; indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound side;  
tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1996).  

A severe disability of muscles has the following attributes:  

Type of injury: Through and through or deep 
penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement 
or prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization;  

History and complaint: As under moderately severe 
(paragraph (c) of this section), in aggravated 
form;  

Objective findings: extensive ragged, depressed, 
and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of 
missile; x-ray may show minute multiple scattered 
foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile; palpation 
shows moderate or extensive loss of deep fascia or 
of muscle substance; soft or flabby muscles in 
wound area; muscles do not swell and harden 
normally in contraction; tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function; in electrical tests, 
reaction of degeneration is not present but a 
diminished excitability to faradic current compared 
with the sound side may be present; visible or 
measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, 
if present, indicates severity; adhesion of scar to 
one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over 
the bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type; atrophy of muscle groups 
not included in the track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence 
of severe disability.  38 C.F.R. § 4.56(d) (1996).  

Muscle injuries in the same anatomical region will 
not be combined, but instead, the rating for the 
major group will be elevated from moderate to 
moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate 
impairment of function.  38 C.F.R. § 4.55(a) 
(1996).  

As of July 3, 1997, muscle disabilities will be evaluated 
under the following criteria:  

(a)	An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b)	A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  

(c)	For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  

(d)	Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:

(1)  Slight disability of muscles.

(i)	Type of injury.  Simple wound of muscle 
without debridement or infection.  

(ii)	History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  

(iii)	Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

(2)  Moderate disability of muscles. 

(i)	Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii)	History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  

(iii)	Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  

(3)  Moderately severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii)	Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4)  Severe disability of muscles

(i)	Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.

(iii)	Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.

(B)	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.

(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.

(D)	Visible or measurable atrophy.

(E)	Adaptive contraction of an opposing group of 
muscles.  

(F)	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.

(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (1999).  62 Fed. Reg. 30235 (June 
3, 1997).  

For compensable muscle group injuries which are in 
the same anatomical region but do not act on the 
same joint, the evaluation of the most severely 
injured muscle group will be increased by one level 
and used as the combined evaluation for the 
affected muscle groups.  38 C.F.R. § 4.55(e) 
(1999).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  

The service medical records show that, in August 1969, the 
veteran sustain multiple shrapnel wounds to the back and 
lower extremities from an enemy explosive device.  He was 
hospitalized and found to have no fractures or major 
neurovascular injury.  Approximately 6 days after the injury, 
he underwent delayed primary wound closure.  The wounds 
healed well and the sutures were removed.  He regained full 
range of motion and good strength in all extremities and was 
returned to full duty in September 1969, less than a month 
after the injury.  When the veteran was examined for release 
from active service, in November 1969, two scars were noted 
over the lower back.  

In August 1970, VA X-rays revealed a couple of metallic 
fragments behind vertebra L3, a single one behind L4 and a 
larger one to the right posterior aspect of the 11th thoracic 
interspace.  The lordotic curve and pedicles of the lumbar 
spine were preserved.  There was some nucleus molding of the 
vertebral bodies.  There was apophyseal joint relaxation.  In 
the dorsal spine, the vertebral bodies, pedicles and 
interspaces were preserved.  There was a metallic fragment 
overlying the posterior axillary portion of the left second 
rib.  

On the August 1970 VA examination, the veteran reported 
occasional pain in the right scapula and right thigh.  
Examination showed no manifestations of pain, deformity or 
loss of motor power.  There was a normal range of motion in 
the spine and upper and lower extremities without atrophy, 
deformity or loss of motor power.  The doctor identified the 
following shell fragment and postoperative wound scars: 
3 inch linear and 11/4 inch linear scars in the left scapular 
area; a 11/4 inch scar in the right paraspinal area at the 
level of the 10th thoracic vertebra; a 2 inch depressed scar 
over the 2nd lumbar vertebra; and lower extremity scars.  All 
scars were well healed, with no evidence of infection, 
induration or drainage.  There was no evidence of vascular, 
bony or neurologic deficit.  The diagnosis was scars, shell 
fragment wounds left scapular and posterior thoracic areas, 
with retained foreign bodies.  

A September 1970 rating decision granted service connection 
for residuals of shell fragment wounds Muscle Group XX and 
Muscle Group XXI, left thorax and lumbar spine and rated the 
disability at 20 percent under Codes 5320-5321.  

October 1982 VA X-ray studies confirmed a shrapnel fragment 
in the left supraclavicular area. At L2-L3 and at T11-T12.  
The physical examination disclosed a 3 inch scar in the left 
upper posterior thoracic region which was well healed and not 
tender.  Movements of both arms were normal.  There was 
slight sensory impairment in the scar region.  No muscle 
weakness or atrophy was present.  The range of lumbar spine 
motion was normal in all directions.  The diagnoses included 
residual shrapnel fragment of the left supraclavicular area 
and residual shrapnel fragments in the soft tissues of the 
lumbosacral spine and lower dorsal spine.  The doctor 
expressed the opinion that the residual shell fragments did 
not constitute a severe handicap or produce marked physical 
limitations.  

The December 1982 rating decision reduced the rating to 10 
percent, asserting that the examination showed improvement.  

The RO received the veteran's notice of disagreement in 
December 1982.  

In December 1984, a VA physician reported his measurements of 
lumbar spine and other joint motion.  The doctor expressed 
the opinion that examination of Muscle Groups XXI and XXII 
was completely normal.  There was no comment as to Muscle 
Group XX; however, the doctor noted that the veteran 
complained of aching in the left parascapular area.  When 
asked to hold abduction of the shoulder for any length of 
time, the veteran complained of tingling, numbness and pain 
in the entire left arm.  The examiner found no weakness or 
muscle wasting and reported that motor and sensory function 
seemed normal.  

The veteran pursued his appeal.  In October 1985, the Board 
denied an increased rating for residuals of shell fragment 
wounds of Muscle Group XXI.  The decision does not reflect 
consideration of Muscle Group XX.  Decisions of the Board are 
final.  38 U.S.C.A. § 7104 (West 1991).  The veteran has not 
made a motion under 38 U.S.C.A. § 7111 (West 1991).  

Since reopening his claim, the veteran has had several VA 
examinations.  The examination reports and VA outpatient 
records have been obtained and considered.  

Analysis 

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Under both old and new rating criteria, a slight muscle 
injury has no metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(a) (1996); 38 C.F.R. § 4.56(d)(1)(iii) 
(1999).  If there are retained metallic fragments, the muscle 
injury is at least moderate.  The December 1999 VA 
examination determined that there were two metallic fragments 
in the erector spinae muscles of the lumbar region and one 
metallic fragment in the erector spinae muscles of the right 
thoracic region.  As noted above, the erector spinae muscles 
are part of Muscle Group XX.  The 3 retained metallic 
fragments in this muscle group establish that the muscle 
injury is at least moderate.  A moderate injury to Muscle 
Group XX, involving the lumbar region, warrants a 20 percent 
rating.  38 C.F.R. § 4.73, Code 5320 (1999).  

There was another metallic fragment overlying the left second 
rib.  The doctor noted that it did not cause a muscle 
disability.  There were no respiratory symptoms such as pain 
with breathing, dyspnea or abnormal respiration.  While the 
examiner stated there was no effect on respiration, he did 
not say that the fragment was in the muscles of respiration.  
Rather, he diagnosed a shrapnel injury to the left shoulder 
(in addition to the thoracic and lumbar shrapnel injuries).  
The Board concludes the preponderance of evidence, as shown 
by the physician's report, establishes this fragment is not 
part of the injury to Muscle Group XXI, the muscles of 
respiration.  

The Board has considered the assignment of a rating in excess 
of 20 percent.  On the December 1999 VA examination 
diagnoses, the doctor characterized the muscle injuries as 
slight.  Both the November 1998 and December 1999 examination 
reports provide detailed findings which show that the 
service-connected wounds do not have the manifestations which 
characterize moderately severe or severe muscle injuries.  
Review of the other VA and private examination reports, as 
well as the outpatient records, further shows that the wounds 
do not have the manifestations which characterize moderately 
severe or severe muscle injuries.  For Muscle Groups XX and 
XXI, there was no evidence of through and through or deep 
penetrating wounds.  Also for these muscle groups, the 
medical records provide no evidence of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  The veteran has not claimed to 
have nor has he described the extensive muscle damage 
associated with moderately severe or severe muscle injury.  
The medical reports provide the most probative evidence as to 
the extent of the injury.  These reports form a preponderance 
of evidence which establishes that the injury to Muscle Group 
XX is no more than moderate and the injury to Muscle Group 
XXI is no more than slight.  The evidence does not 
approximate the criteria for a combined rating in excess of 
20 percent.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.7 (1999).  


ORDER

A 20 percent rating for residuals of a shell fragment wound 
of the left thorax and lumbar spine affecting Muscle Groups 
XX and XXI, is granted, subject to the law and regulations 
governing the payment of monetary awards.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals





 

